DETAILED ACTION
Restriction Response
In response to the restriction of April 1, 2022, applicant elects embodiment 1, figures 1.1-1.7 on May 24, 2022. 
Priority
The priority documents for parent application TR2020/03811 were received June 1, 2022.
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  There is an area within the article at the top of the pot. It is so dark that any features in the area cannot be understood without conjecture. 
See the illustration on the following page. 
Details of the area in each figure in which it appears are compared. 
The examiner has placed question marks in boxes to identify the dark areas. In figure 1.1 there is a shape that is curved. See the white arrows pointing out this area or shape in figures 1.1, 1.2 and 1.7. 
What might be the same shape in figures 1.1 and 1.7 is rectangular in figure 1.2. The side view shows a form but because of the angle of view it cannot be compared successfully with the other figures to determine the design of the form without conjecture. 


    PNG
    media_image1.png
    230
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    123
    398
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    157
    377
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    148
    390
    media_image4.png
    Greyscale
[AltContent: textbox (1.1)][AltContent: textbox (1.2)][AltContent: textbox (1.3)][AltContent: textbox (1.7)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (?)][AltContent: textbox (?)][AltContent: textbox (?)][AltContent: textbox (?)][AltContent: textbox (?)][AltContent: textbox (?)]



















2)  See the illustration on the next page. Details of figures 1.1, 1.2 and 1.4 are included for comparison. On the top of the article in figure 1.4, it looks like the top plane might be recessed. This conjecture is based upon the shadowing at the inside the rim. However in the other figures showing this area, the top plane does not look recessed. It looks like it is on the same plane as the rim. Moreover it is a different color/tint in several figures. 

    PNG
    media_image9.png
    282
    376
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    165
    312
    media_image10.png
    Greyscale
[AltContent: textbox (1.1)][AltContent: textbox (1.4)]
    PNG
    media_image11.png
    201
    238
    media_image11.png
    Greyscale
[AltContent: textbox (1.2)][AltContent: arrow][AltContent: arrow][AltContent: arrow]















3)  See the illustration on the next page. 
In figure 1.6, there is a configuration made up of several shapes at the bottom of the handle which cannot be understood without conjecture. These shapes are pointed out with arrows. 
It is impossible to know whether this construction is decoration on the surface or recessions of some sort. 


    PNG
    media_image15.png
    256
    233
    media_image15.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1.6)][AltContent: arrow]










Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design. 
To resolve these issues, consider changing areas that are questioned to broken line thereby removing them from the claim. Adding new views or significantly changing the lighting of the object to better reveal the features in an area might introduce new matter. 
Amendments to the Drawings
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
A reply must be received to avoid abandonment of the application. 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918